EXHIBIT 12 INDIANA MICHIGAN POWER COMPANY AND SUBSIDIARIES Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Twelve Nine Months Months Year Ended December 31, Ended Ended 2003 2004 2005 2006 2007 9/30/2008 9/30/2008 EARNINGS Income Before Income Taxes $ 130,696 $ 204,837 $ 228,082 $ 197,273 $ 204,394 $ 260,138 $ 219,386 Fixed Charges (as below) 156,507 139,421 133,293 142,388 161,849 159,199 116,766 Total Earnings $ 287,203 $ 344,258 $ 361,375 $ 339,661 $ 366,243 $ 419,337 $ 336,152 FIXED CHARGES Interest Expense $ 83,054 $ 69,071 $ 65,041 $ 72,723 $ 80,034 $ 79,267 $ 56,977 Credit for Allowance for Borrowed Funds Used During Construction 3,153 1,750 4,352 7,465 5,315 3,432 2,414 Estimated Interest Element in Lease Rentals 70,300 68,600 63,900 62,200 76,500 76,500 57,375 Total Fixed Charges $ 156,507 $ 139,421 $ 133,293 $ 142,388 $ 161,849 $ 159,199 $ 116,766 Ratio of Earnings to Fixed Charges 1.83 2.46 2.71 2.38 2.26 2.63 2.87
